t c summary opinion united_states tax_court andrea farina petitioner v commissioner of internal revenue respondent docket no 13411-07s filed date andrea farina pro_se steven d tillem for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner concedes that respondent’s disallowance of dollar_figure of miscellaneous deductions on schedule a itemized_deductions is correct to the extent of dollar_figure respondent concedes that petitioner is entitled to deduct tax preparation fees of dollar_figure on schedule a the issues remaining for decision are whether petitioner is entitled to deduct unreimbursed travel and meal expenses as miscellaneous expenses petitioner is allowed the standard_deduction on form 1040nr u s nonresident_alien income_tax return respondent is estopped to assert the deficiency due to oral representations by his agent and petitioner is entitled to an abatement of interest on the deficiency background some of the facts have been stipulated and are so found the stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner was living in new york petitioner is an italian national working in the united_states for the national institutes of health nih as a medical researcher under a j-1 visa petitioner filed a form 1040nr u s nonresident_alien income_tax return claiming dollar_figure of itemized_deductions including state income taxes of dollar_figure u s charitable_contributions of dollar_figure and job and miscellaneous expenses of dollar_figure petitioner also claimed a tax_refund of dollar_figure that respondent sent to petitioner on date respondent subsequently requested additional information from petitioner with respect to several items on the return including his status as an alien petitioner replied to the request for information but respondent issued the statutory_notice_of_deficiency that is the subject of this case after the issuance of the notice_of_deficiency petitioner wrote a letter to respondent expressing his disagreement with the notice_of_deficiency respondent sent to petitioner in reply letter do reconsideration after statutory notice stating that there was no justification for any change in the proposed_adjustment sec_1nih is an agency of the federal government within the public health service which is a unit of the u s department of health and human services see u s c secs 2a j-1 visa allows certain foreign nationals a temporary presence in the united_states to conduct certain activities among them studying teaching or assisting with research see u s c sec_1101 j 66_f3d_809 6th cir in the notice_of_deficiency petitioner after receiving the letter do remitted to respondent dollar_figure by a personal check bearing the notation form 1040nr final settlement tax_liability discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not present evidence or argument that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent petitioner contends that he is entitled to deductions of dollar_figure for unreimbursed business travel_expenses and dollar_figure for unreimbursed meal expenses or in the alternative the standard_deduction petitioner argues that he is not liable for a deficiency because he relied on the erroneous oral advice of an agent of respondent petitioner also seeks a waiver of all interest on the proposed deficiency expenses for meals and travel business or personal expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 an employee’s trade_or_business is earning his compensation and generally only the expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than social reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must demonstrate that the expense was incurred primarily to benefit his business on the continuation of his employment and there must have been a proximate relationship between the claimed expense and his business see walliser v commissioner supra pincite sec_274 expenses certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in 39_f2d_540 2d cir see sec_1_274-5t through c temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements to meet the requirements of sec_274 the taxpayer must present adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony to establish the amount of the expenditure or use based on the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of each expenditure or use in the case of an entertainment expense in general adequate_records means an account book diary log or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date corroborative evidence required to support records not made at or near the time of the expenditure must have a high degree of probative value sec_1_274-5t temporary income_tax regs fed reg date reimbursement by employer in addition to the above requirements business_expenses of the employer cannot be converted into the employee’s business_expenses by the mere failure of an employee to seek reimbursement 56_tc_936 affd without published opinion 456_f2d_1335 2d cir 40_tc_345 affd per curiam 326_f2d_760 2d cir the employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement 24_tc_21 petitioner’s evidence petitioner offered as evidence of his meals and travel_expenses a an air france receipt and boarding pass for a dollar_figure round trip flight between washington d c and rome italy in date b an air france receipt for an dollar_figure round trip flight between washington d c and rome italy in date and c a handwritten letter dated date purporting to be from a dr giulia piaggio dr piaggio staff scientist experimental oncology department molecular oncofluesis laboratory in rome italy according to the letter from dr piaggio petitioner visited my laboratory for work related issues on dates at or near the time of the flights for which petitioner produced his receipts petitioner testified that he had no documentation from nih to show that either of his trips to rome was taken as part of his employment petitioner admitted that we were able to get plane tickets from nih when going to meetings when he was asked by the court why he did not get his tickets from nih he replied i don’t know the court finds that petitioner has not shown that his meal and travel_expenses were business and not personal expenses that he has substantiated the expenses as required by sec_274 or that his employer would not have reimbursed him for the expenses had he properly requested reimbursement the standard_deduction petitioner argues alternatively that should he not be entitled to his claimed itemized_deductions he is entitled to the standard_deduction allowed by sec_63 respondent counters by pointing out that sec_63 provides that the standard_deduction in the case of nonresident individuals is zero to avoid the consequences of sec_63 petitioner argues that its application to him would violate article of the united states-italy income and capital_tax convention date t i a s treaty the language on which he relies states that nationals of a contracting state shall not be subjected in the other state to more burdensome taxation and related requirements than those to which nationals of the other state under the same circumstances are or may be subject petitioner’s argument assumes that he is in the same circumstance as a u s citizen or resident persons who are generally allowed the standard_deduction respondent however points out the disparate circumstances of taxation between nonresident_aliens on the one hand and u s citizens and residents on the other in general u s citizens and residents are taxable on their income from both within and without the united_states sec_1 sec_1_1-1 income_tax regs nonresident_aliens however are generally taxable only on their u s source income sec_872 at either a flat rate of percent or at graduated rates depending on the type of income see sec_871 though c b respondent also points out that the committee on foreign relations report on the treaty states with regard to article that for the purposes of u s tax a u s citizen who is not a resident_of_the_united_states and an italian national who is not a resident_of_the_united_states are not in the same circumstances because the u s citizen is subject_to u s tax on his worldwide income s exec rept 1992_1_cb_452 the court agrees with respondent the prohibition against the allowance of the standard_deduction to nonresident_aliens is not in violation of article of the treaty the parties have stipulated that during the year petitioner was a nonresident_alien the stipulation is a legal conclusion rather than a fact while the parties are free to stipulate the facts of their case they may not stipulate the legal conclusions to be reached from those facts by the court 765_f2d_643 7th cir affg 80_tc_955 barnette v commissioner tcmemo_1992_ affd without published opinion sub nom commissioner v allied mgmt corp 41_f3d_667 11th cir article of the treaty defines resident of a state in the case of a person as one who is liable to tax under the laws of that state because of his domicile or residence rather than the source of his income sec_7701 provides that a nonresident_alien is a person who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 under sec_7701 a person who meets the substantial_presence_test is a resident_of_the_united_states petitioner states on his tax_return for that he was present in the united_states for days in days in and days in petitioner’s presence as described in his tax_return meets the definition of substantial presence which would in turn cause him to be a resident_alien for sec_7701 but an individual is not treated as being present in the united_states on any day on which he is an exempt_individual sec_7701 sec_7701 describes exempt individuals to include teachers trainees or students petitioner however cannot be an exempt teacher_or_trainee for if he was an exempt teacher trainee or student for of the previous calendar years see sec_7701 but petitioner had not reached the limitation on students in see sec_7701 ii the term student includes any person temporarily present in the united_states under a j-1 visa sec_7701 the court concludes that petitioner was a nonresident_alien not entitled to the standard_deduction for erroneous advice of respondent’s agent petitioner alleges that his return preparer was misled by respondent’s agent into thinking that the deductions on his form 1040nr were proper petitioner’s argument that he was misled by respondent’s representative into taking improper deductions is essentially one of estoppel equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir this court has held that it will apply the doctrine_of equitable_estoppel against the government with the utmost caution and restraint 90_tc_684 citing 76_tc_209 affd 810_f2d_209 d c cir see cavanaugh v commissioner tcmemo_1991_407 affd without published opinion 986_f2d_1426 10th cir t hose who deal with the government are charged with knowledge of applicable statutes and regulations boulez v commissioner f 2d pincite n see also fcic v merrill 332_us_380 the doctrine_of estoppel applies to statements of fact not statements of law or opinion see 124_tc_56 miller v commissioner tcmemo_2001_55 petitioner testified that the agent told his return preparer by telephone what she should include on the 1040nr the deductibility of the items at issue requires legal determinations even if an agent of respondent petitioner presented no evidence on the issue other than his own vague testimony made statements as to what to include on the form 1040nr respondent is not bound by them the government could 3petitioner submitted an affidavit from his return preparer stating that an internal_revenue_service officer gave her specific instructions to file form 1040nr emphasis added in the affidavit the return preparer also states that form 1040nr does not allow the standard_deduction a non-resident taxpayer can only claim itemized_deductions scarcely function if it were bound by its employees’ unauthorized representations 546_f2d_477 2d cir see also fcic v merrill supra pincite respondent is not estopped to assert a deficiency against petitioner abatement of interest on the deficiency petitioner contests in the petition the high rate of interest and states in his pretrial memorandum that an unjustified and unreasonably long examination process has contributed to the escalation of the exhorbitant sic compound interest the court interprets petitioner’s statements as a request for an abatement of interest sec_6404 authorizes the commissioner to abate an assessment of interest that is computed on the basis of any deficiency or payment of tax that is attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial or managerial act sec_6404 provides in pertinent part that the tax_court shall have jurisdiction over any_action brought by a taxpayer to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion the court may order an abatement if an action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest petitioner has not filed a formal request for abatement of interest with respondent see revproc_87_42 sec_4 1987_ 2_cb_589 requests for abatement of assessment of interest should be made on form_843 claim_for_refund and request for abatement absent a notice of final_determination not to abate interest on the deficiency or payment from respondent petitioner may not invoke the court’s jurisdiction under sec_6404 see 110_tc_20 to reflect the foregoing decision will be entered under rule
